Title: [Diary entry: 12 April 1760]
From: Washington, George
To: 

Saturday April 12th. Hard No. West the whole day, very clear and Cool. Hauld the Sein but without Success. Some said it was owing to the wind setting of the Shore, which seems in some Measure confirmd by the quantity we catchd Yesterday when the Wind blew on upon it. About 11 Oclock finishd plowing the Clover Field. Abt. 1 Mullatto Jack began harrowing it with the wide Toothd Harrow and got half over the Field by Night. Cook Jack went to Plowing in the 12 Acre Field. Perceivd my Barley and Oats to be coming up very thick and well. Engag’d 150 Bushels of Oats of an Eastern shore Man & got 40 of them Landd. before I found they were damagd.